Order entered November 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00202-CV

                        JACOB SWEARINGER, ET AL., Appellants

                                               V.

                     ABRAHAM EDILBERTO GUAJARDO, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-03165

                                           ORDER
       We GRANT appellee’s November 24, 2015 unopposed second motion for an extension

of time to file a brief. Appellee shall file a brief by DECEMBER 16, 2015. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE